



EXELON CORPORATION
SENIOR MANAGEMENT SEVERANCE PLAN
(As Amended and Restated)




1.
PURPOSE OF THE PLAN

The Exelon Corporation Senior Management Severance Plan, as amended and restated
herein (the “Plan”), is effective as of January 1, 2020 (the “Effective Date”)
except as otherwise specifically provided herein, and supersedes in its entirety
all prior versions of the Plan with respect to any Termination of Employment
occurring on or after the Effective Date. The Plan is intended to encourage the
attraction and retention of executives of Exelon Corporation (“Exelon”) and its
participating subsidiaries.
2.
ELIGIBILITY

Each employee of the Company selected by the Plan Administrator whose position
is in Salary Band E09 or above (an “Executive”) shall be eligible to participate
in the Plan in the event of his or her Termination of Employment, other than an
Executive whose Termination of Employment is governed by the terms and
conditions of another separation or change in control plan or agreement between
such Executive and the Company or an affiliate thereof.
3.
PARTICIPATION

Each eligible Executive shall become a participant in the Plan (a “Participant”)
as of his or her Termination Date, subject to his or her timely execution of,
and compliance with the terms and conditions of (a) a separation agreement with
the Company (“Separation Agreement”), (b) a waiver and release of claims which
has become irrevocable (“Waiver and Release”) and (c) non-solicitation,
confidential information, and intellectual property covenants and, in the
discretion of the Plan Administrator, non-competition covenants (collectively,
“Restrictive Covenants”), each of the foregoing documents in such form as the
Plan Administrator, in its sole discretion, may require.
4.
BENEFITS

In addition to payment of all Accrued Obligations, a Participant shall be
entitled to the following benefits upon his or her Termination of Employment:
4.1.
Severance Pay. Continued payment of (a) his or her Base Salary, and (b) if the
Participant is a participant in the Annual Incentive Award Plan for the year in
which the Termination Date occurs, his or her Target Incentive, each payable
during the Severance Period in substantially equal regular payroll installments
commencing within 45 days after his or her Termination Date.

4.2.
Annual Incentive Awards. Each Participant who is a participant in the Annual
Incentive Award Plan for the year in which the Termination Date occurs shall
remain eligible to receive a pro-rated Annual Incentive based on the number of
days elapsed during such year as of the Termination Date, payable at the time
such awards are paid to active






--------------------------------------------------------------------------------




employees for such year (but not later than March 15 of the year following the
Termination Date). A Participant who is not a participant in the Annual
Incentive Award Plan for the year in which the Termination Date occurs shall not
be entitled to an Annual Incentive for such year, and the amount (if any)
payable under any other annual incentive plan in which the Participate
participates for such year shall be determined by the Plan Administrator in its
sole discretion.
4.3.
Long-Term Incentive Awards. Each of the Participant’s outstanding awards (if
any) under the LTIP, including stock options, restricted stock, restricted stock
units, restricted cash, performance shares, performance units and similar stock
or cash incentive awards, shall become vested and payable to a Participant
solely to the extent (and at the time) provided under the terms of the LTIP,
applicable program and/or award agreement under which such awards are granted.

4.4.
Health Care Coverage.

(a)
COBRA Coverage. During the Severance Period, a Participant (and his or her
eligible dependents) who so elects shall be eligible to participate in the
health care plans under which he or she was covered immediately prior to the
Termination Date, in accordance with and subject to the terms and conditions of
such plans as in effect from time to time. The Participant’s out of pocket costs
(including premiums, deductibles and co-payments) for such coverage shall be the
same as those in effect from time to time for active peer employees during such
period. Such coverage shall be provided during the Severance Period in
satisfaction of continuation coverage under Section 4980B of the Code and
Section 601 to 609 of ERISA (“COBRA”) for such period. At the end of the
Severance Period, COBRA continuation coverage at the Participant’s expense may
be continued for any remaining balance of the statutory COBRA coverage period.

(b)
Retiree Coverage. A Participant who, as of the last day of the Severance Period,
has attained at least age 50 and completed at least 10 years of service (or who
has completed such other age and service requirement then in effect under the
Exelon Corporation Severance Benefit Plan or any successor plan as of the
relevant time set forth in such plan) shall be entitled to elect to participate
in such Company group health care programs that are then available to similarly
situated retirees of his or her legacy Company. The eligibility for coverage and
availability of programs or plans, the amounts charged for coverage, and the
other terms, conditions and limitations under the Company’s group health care
programs or plans shall remain subject to the Company’s right to amend, change
or terminate such programs or plans at any time.

4.5.
SERP / Other Deferred Compensation. With respect to a Participant who has a
vested benefit and actively participates in the SERP as of his or her
Termination Date, the Severance Period (but not to exceed 24 months unless such
Participant was entitled to a





--------------------------------------------------------------------------------




greater period as of January 1, 2004 under a plan or agreement then in effect)
shall be taken into account as service solely for purposes of determining, to
the extent relevant under the qualified defined benefit pension plan then
covering the Participant, the amount of the Participant’s regular accrued SERP
benefit, but not for purposes of determining eligibility for early retirement
benefits (including any social security supplement) or any other purpose. In
determining the amount of the Participant’s benefit, if any, the severance
payments made under Section 4.1 shall be considered as if such payments were
normal base salary and incentive payments. All amounts previously deferred by,
or accrued to the benefit of, such Participant under a non-qualified deferred
compensation plan of the Company shall, to the extent vested, be paid in
accordance with the Participant’s distribution election in effect thereunder as
of the Termination Date (or, if no affirmative election is in effect as of such
date, the default election applicable to the Participant).
4.6.
Life Insurance and Disability Coverage. A Participant shall be eligible for
continued coverage under the applicable life insurance and executive-only long
term disability plans sponsored by the Company (or other equivalent coverage or
benefits) through the last day of the Severance Period applicable to such
Participant on the same terms and subject to the same terms and conditions as
are applicable to active peer employees (including, without limitation,
submission of proof by an Executive who seeks long term disability benefits that
such Executive would have satisfied the conditions for such benefits had the
Executive been an employee during the Severance Period and terminated employment
on or before the last day of such period).

4.7.
Outplacement and Financial Counseling Services. During the twelve-month period
following the Termination Date, the Company shall reimburse the Participant for
reasonable fees as incurred for services rendered by a professional outplacement
organization approved by the Plan Administrator to provide individual
outplacement services, and the Participant shall be eligible to receive
financial counseling services consistent with the terms and conditions
applicable to active peer executives under Exelon’s executive perquisite policy.

5.
CHANGE IN CONTROL BENEFITS

A Participant, whose Termination Date occurs during the period commencing ninety
(90) days before a Change Date and ending on the second anniversary of such
Change Date, shall be entitled to the payment of all Accrued Obligations and the
following benefits in lieu of the benefits described in Section 4 hereof:
5.1.
Severance Pay. Continued payment of (a) his or her Base Salary, and (b) if the
Participant is a participant in the Annual Incentive Award Plan for the year in
which the Termination Date occurs, his or her Target Incentive, each payable
during the Severance Period in substantially equal regular payroll installments
commencing within 45 days after his or her Termination Date.

5.2.
Annual Incentive for Year of Termination. A pro-rated Annual Incentive under the
annual incentive plan applicable to such Participant for the year in which the
Termination Date





--------------------------------------------------------------------------------




occurs, based on the number of days elapsed during such year as of the
Termination Date, payable at the time such awards are paid to active employees
for such year (but not later than March 15 of the year following the Termination
Date).
5.3.
Long-Term Incentive Awards.

(a)
Stock Options. Each outstanding stock option granted to the Participant under
the LTIP shall (i) become fully vested as of the Termination Date, and (ii)
thereafter remain exercisable until the fifth anniversary of the Termination
Date or, if earlier, the expiration date of any such stock option, provided that
this provision shall not limit the right of the Company to cancel such stock
options in connection with a Change in Control in accordance with the terms and
conditions of the LTIP.

(b)
Restricted Stock, Stock Unit and Cash Awards. All forfeiture conditions that are
applicable as of the Termination Date to any outstanding shares of restricted
stock, restricted stock units or restricted cash awarded to the Participant
under the LTIP shall (except as expressly provided to the contrary in such
awards) lapse and such awards shall become fully vested as of the Termination
Date.

(c)
Other LTIP Awards. To the extent the performance period applicable to any
outstanding performance shares, performance units or similar stock or cash
incentive awards granted to the Executive under the LTIP has ended as of the
Termination Date (or, if later, the Change Date), including performance periods
that are terminated early in connection with the Change in Control, such awards
shall become fully vested and payable (to the extent not already paid), based on
the performance level attained (or deemed to have been attained in connection
with the Change in Control). To the extent the performance period applicable to
any such award has not ended as of the Termination Date (or, if later, the
Change Date), such award shall become fully vested and payable based on the
extent to which the performance goals established under the LTIP for such
performance period are attained as of the last day of the performance period.

5.4.
Make-Whole if Termination Date Precedes Change Date. Notwithstanding the
foregoing provisions of this Section 5, in the event the Participant’s
Termination Date occurs during the 90-day period preceding the Change Date, then
(i) any payments that would have been to the Participant earlier under Sections
5.1 or 5.2, had the Change Date preceded his or her Termination Date, will be
paid in a lump sum within 45 days after the Change Date, (ii) none of the
Participant’s LTIP awards described in Section 5.3 shall expire or be forfeited
during the 90-day period preceding the Change Date, except to the extent they
would have expired or been forfeited had the Participant remained employed until
the Change Date, and (iii) any lapse of restrictions and vesting of such LTIP
awards that would have occurred as of the Termination Date, had it been preceded
by the Change Date, shall occur as of the Change Date.





--------------------------------------------------------------------------------




5.5.
Continuation of Welfare Benefits.

(a)
COBRA Coverage. During the Severance Period, a Participant (and his or her
dependents) who so elects shall be eligible to participate in the health care
plans under which he or she was covered immediately prior to the Termination
Date, in accordance with and subject to the terms and conditions of such plans
as in effect from time to time. The Participant’s out of pocket costs (including
premiums, deductibles and co-payments) for such coverage shall be the same as
those in effect from time to time for active peer employees during such period.
Such coverage shall be provided during the Severance Period in satisfaction of
continuation coverage under COBRA for such period. At the end of the Severance
Period, COBRA continuation coverage at the Participant’s expense may be
continued for the remaining balance of the statutory COBRA coverage period, if
any.

(b)
Retiree Coverage. A Participant who, as of the last day of the Severance Period,
has attained at least age 50 and completed at least 10 years of service (or who
has completed such other age and service requirement then in effect under the
Exelon Corporation Severance Benefit Plan or any successor plan as of the
relevant time set forth in such plan) shall be entitled to elect to participate
in such Company group health care programs that are then available to similarly
situated retirees of his or her legacy Company. The eligibility for coverage and
availability of programs or plans, the amounts charged for coverage, and the
other terms, conditions and limitations under the Company’s group health care
programs or plans shall remain subject to the Company’s right to amend, change
or terminate such programs or plans at any time.

5.6.
SERP/ Other Deferred Compensation. For purposes of the Participant’s SERP
benefit (if the Participant then actively participates in the SERP), the
Severance Period (but not to exceed 24 months unless such Participant was
entitled to a greater period as of January 1, 2004 under a plan or agreement
then in effect) shall be taken into account as service solely for purposes of
determining whether the Participant is vested and, to the extent relevant under
the qualified defined benefit pension plan then covering the Participant, the
amount of the Participant’s regular accrued SERP benefit, but not for purposes
of determining eligibility for early retirement benefits (including any social
security supplement) or any other purpose. In determining the amount of the
Participant’s vested benefit, if any, the severance payments made under
Section 5.1 shall be considered as if such payments were normal base salary and
incentive payments. All amounts previously deferred by, or accrued to the
benefit of, such Participant under a non-qualified deferred compensation plan of
the Company shall, to the extent vested, be paid in accordance with the
Participant’s distribution election in effect thereunder as of the Termination
Date (or, if no affirmative election is in effect as of such date, the default
election applicable to the Participant)





--------------------------------------------------------------------------------




5.7.
Life Insurance and Disability Coverage. A Participant shall be eligible for
continued coverage under the applicable life insurance and executive-only long
term disability plans or programs sponsored by the Company (or other equivalent
coverage or benefits) through the last day of the Severance Period applicable to
such Participant on the same terms and subject to the same terms and conditions
as are applicable to active peer employees (including, without limitation,
submission of proof by an Executive who seeks long term disability benefits that
such Executive would have satisfied the conditions for such benefits had the
Executive been an employee during the Severance Period and terminated employment
on or before the last day of such period).

5.8.
Outplacement and Financial Counseling Services. During the 12-month period
following the Termination Date, the Company shall pay or cause to be paid on
behalf of such Participant, as incurred, all reasonable fees and costs charged
by a nationally recognized outplacement firm selected by such Participant for
outplacement services. During such period, the Participant also shall be
eligible to receive financial counseling services consistent with the terms and
conditions applicable to active peer executives under Exelon’s executive
perquisite policy as of the Termination Date.

5.9.
Procedural Requirements. The Company shall strictly observe or cause to be
strictly observed each of the following procedures in connection with any
termination for Cause during the period commencing on a Change Date and ending
on the second anniversary of such Change Date: an eligible Executive’s
termination of employment shall not be deemed to be for Cause unless and until
there shall have been delivered to such Executive a written notice of the
determination of the Chief Executive Officer of the Company which is the
Executive’s employer (“CEO”) (after reasonable written notice of such
consideration by the CEO of acts or omissions alleged to constitute Cause is
provided to such Executive and such Executive is given an opportunity to present
a written response to the CEO regarding such allegations), finding that, in his
or her good faith opinion, such Executive’s acts, or failure to act, constitutes
Cause and specifying the particulars thereof in detail.

5.10.
Sole and Exclusive Obligations. The obligations of the Company under this Plan
with respect to any Termination of Employment under this Section 5 shall
supersede and not duplicate any severance obligations of the Company in any
other plan of the Company or prior agreement between such Participant and the
Company or its predecessor in interest.

5.11.
Payment Capped. If the Plan Administrator determines that any benefits paid or
payable under this Plan to a Participant would give rise to liability of the
Participant for the excise tax imposed by Section 4999 of the Code or any
successor provision, then the amount payable to the Participant hereunder shall
be reduced by the Company to the extent necessary so that no portion is subject
to such excise tax; provided, however, such reduction shall be made only if it
results in the Participant retaining a greater amount of benefits on an
after-tax basis (taking into account the excise tax and applicable federal,
state, and local income and payroll taxes) than the amount of benefits on an
after-tax basis (taking into account the excise tax and applicable federal,
state, and local income and payroll taxes) the Participant would have retained
absent such reduction. In the event benefits are required to be reduced pursuant
to this Section 5.11, then they shall be





--------------------------------------------------------------------------------




reduced in the following order of priority in a manner consistent with Section
409A of the Code: (i) first from cash benefits (ii) next from performance-vested
equity benefits, with benefits having later payments dates being reduced first;
(iii) next from time-vested equity benefits, with benefits having later payment
dates being reduced first; and (iv) in the case of equity benefits having the
same payments dates, pro-rata amongst all such benefits. The Plan Administrator
shall, in its sole discretion, choose an independent public accounting firm or
professional consulting services provider of national reputation and experience
to make in writing in good faith all calculations and determinations under this
Section 5.11 including the assumptions to be used in arriving at any
calculations. For purposes of making the calculations and determinations under
this Section 5.11, the accountants may make reasonable assumptions and
approximations concerning the application of Sections 280G and 4999 of the Code.
The Plan Administrator shall furnish to the accountants information and
documents as the Accountants may reasonably request to make the calculations and
determinations under this Section 5.11 and shall bear all costs the accountants
incur in connection with any calculations contemplated hereby.
6.
TERMINATION OF PARTICIPATION; CESSATION OF BENEFITS; RECOUPMENT

A Participant’s benefits under the Plan shall terminate on the last day of the
Participant’s Severance Period; provided that a Participant’s right to benefits
shall terminate immediately on the date that the Participant breaches any of the
terms of his or her Separation Agreement, Restrictive Covenants or Waiver and
Release, or if at any time the Company determines (in accordance with Section
5.9 with respect to a Participant receiving benefits under Section 5) that in
the course of his or her employment the Executive engaged in conduct described
in Section 7.5(b), (c), (d) or (e), in which case the Company may require the
repayment of amounts paid pursuant to Section 4 or Section 5 (other than any
Accrued Obligations) prior to such breach or other conduct, and shall
discontinue the payment of any additional amounts under the Plan.
To the extent that the Company makes payments and provides benefits to an
Executive and the Executive either does not timely execute and deliver the
Waiver and Release to the Company or revokes the Waiver and Release in
accordance with its terms, Executive shall pay to the Company within 10 days
following the expiration of the consideration period of the Waiver and Release
or the date such Waiver and Release was revoked, a lump sum payment of all
payments and the value of all benefits (other than Accrued Obligations) received
by Executive to date hereunder.
Notwithstanding any provision of the Plan or any Separation Agreement to the
contrary, benefits paid or payable to a Participant under the Plan shall be
subject to any executive or officer recoupment or claw back policy of the Board
of Directors as in effect as of the Termination Date. Any termination and/or
recoupment of benefits under the Plan shall be in addition and without prejudice
to any other remedies that the Company may elect to assert.
7.
DEFINITIONS





--------------------------------------------------------------------------------




In addition to terms previously defined, when used in the Plan, the following
capitalized terms shall have the following meanings unless the context clearly
indicates otherwise:
7.1.
“Accrued Obligations” means, the sum of a Participant’s (a) Base Salary (b) any
annual incentive with respect to the preceding fiscal year, (c) any unused
vacation or paid time off days and (d) any properly reimbursable business
expenses; in each case which are accrued but unpaid as of the Termination Date.

7.2.
“Annual Incentive” means (a) for purposes of Section 4 hereof, an amount to
which a Participant would have been entitled under the Annual Incentive Award
Plan based on the actual performance goals established pursuant to such plan and
assuming a “meaningful impact” individual performance rating, or (b) for
purposes of Section 5 hereof, an amount to which a Participant would have been
entitled under the Annual Incentive Award Plan (or any other short-term
incentive plan of the Company or its successor applicable to such Participant in
lieu of the Annual Incentive Award Plan) based on the actual achievement of
performance goals established pursuant to such plan (or if such performance
cannot reasonably be determined, the average of the actual Annual Incentives
paid or payable to the Participant for each of the two calendar years preceding
the Termination Date), assuming a “meaningful impact” individual performance
rating (if applicable) and disregarding any reduction in a Participant’s Base
Salary or Target Incentive (if any) occurring during the period beginning 90
days prior to the Change Date.

7.3.
“Annual Incentive Award Plan”, means the Exelon Corporation Annual Incentive
Award Plan (but not any other short-term incentive plan of a Company), or any
successor plan thereto (including but not limited to any annual incentive plan
of a successor to Exelon pursuant to a Change in Control).

7.4.
“Base Salary” means (a) for purposes of Section 4, the annualized base salary
payable to the Participant as of his or her Termination Date, and (b) for
purposes of Section 5, the greater of the amount determined in the immediately
preceding clause and 12 times the highest annualized base salary paid or payable
to the Participant by the Company in respect of the 12-month period immediately
before the Change Date.

7.5.
“Cause” means, with respect to any Executive:

(a)
the refusal to perform or habitual neglect in the performance of the Executive’s
duties or responsibilities, or of specific directives of the Board of Directors
of a Company or the officer or other executive to whom the Executive reports
which are not materially inconsistent with the scope and nature of the
Executive’s employment duties and responsibilities;

(b)
the Executive’s willful or reckless commission of act(s) or omission(s) which
have resulted in, or in the Company’s reasonable judgment are likely to result
in, a material loss to, or material damage to the reputation of the Company or
any of its affiliates, or that compromise the safety of any employee or other
person;





--------------------------------------------------------------------------------




(c)
the Executive’s commission of a felony or any crime involving dishonesty or
moral turpitude;

(d)
the Executive’s material violation of Exelon’s or any of its affiliate’s Code of
Business Conduct (including the corporate policies referenced therein), or of
any statutory or common law duty of loyalty to Exelon or any of its affiliates;
or

(e)
any breach by the Executive of one or more of the Restrictive Covenants.

7.6.
“Change Date” means the date on which a Change in Control occurs.

7.7.
“Change in Control” has the meaning set forth in the definition of such term in
the LTIP.

7.8.
“COBRA” has the meaning set forth in Section 4.4 hereof.

7.9.
“Code” means the Internal Revenue Code of 1986, as amended.

7.10.
“Company” means, individually and collectively, Exelon, Atlantic City Electric
Company, Baltimore Gas and Electric Company, Commonwealth Edison Company,
Delmarva Power & Light Company, Exelon Business Services Company, LLC, Exelon
Generation Company, LLC (including its Constellation business unit), PECO Energy
Company, Pepco Holdings, LLC, Potomac Electric Power Company and any other
subsidiary of the foregoing of which Exelon directly or indirectly owns at least
80% of the outstanding voting power and that is designated by the Plan
Administrator as a participating employer in the Plan.

7.11.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

7.12.
“Executive” has the meaning set forth in Section 2 hereof.

7.13.
“Exelon” has the meaning set forth in Section 1 hereof.

7.14.
“Good Reason” means:

(a)
for purposes of Section 4 hereof,

(i)
a material reduction of an Executive’s base salary unless such reduction is part
of a policy, program or arrangement applicable to peer executives of the Company
or of the Executive’s business unit;

(ii)
a demotion below the Executive level; or

(iii)
with respect to Exelon’s Chief Executive Officer, a material adverse reduction
in his or her position or duties, but excluding any such change caused solely by
a disposition of all or a significant portion of a Company’s business or
operations.





--------------------------------------------------------------------------------




(b)
for purposes of Section 5 hereof, the occurrence of any one or more of the
following actions or omissions that occurs during the period commencing on a
Change Date and ending on the second anniversary of such Change Date:

(i)
a material reduction of an Executive’s base salary, incentive compensation
opportunity or aggregate benefits;

(ii)
a material adverse reduction in the Executive’s position, duties or
responsibilities (excluding, with respect to an Executive other than the Chief
Executive Officer of a Company, a change in the position or level of officer to
whom the Executive reports);

(iii)
a relocation by more than 50 miles of (A) the Executive’s primary workplace, or
(B) the principal offices of Exelon or its successor (if such offices are such
Executive’s workplace), in each case without the Executive’s consent; provided,
however, in both cases of (A) and (B) of this subsection (b)(iii), such new
location is farther from the Executive’s residence than the prior location; or

(iv)
a material breach of this Plan by Exelon or its successor.

(c)
Limitations on Good Reason. Notwithstanding the foregoing provisions of this
Section, no act or omission shall constitute a material breach of this Plan by
Exelon, nor grounds for “Good Reason”:

(i)
unless the Executive gives the Plan Administrator a Notice of Termination at
least 30 days prior to the Executive’s Termination Date, and the Company fails
to cure such act or omission within the 30-day period;

(ii)
if the Executive first acquired knowledge of such act or omission more than 90
days before such Participant gives the Plan Administrator such Notice or
Termination; or

(iii)
if the Executive has consented in writing to such act or omission.

 
7.15.
“including” means including without limitation.

7.16.
“LTIP” means the Exelon Corporation Long-Term Incentive Plan, as amended from
time to time, or any successor thereto.

7.17.
“Notice of Termination” means a written notice given by an Executive to the
executive or officer to whom he or she reports and to the Plan Administrator
which sets forth in reasonable detail the specific facts and circumstances
claimed to provide a basis for a Termination of Employment for Good Reason.





--------------------------------------------------------------------------------




7.18.
“Participant” has the meaning set forth in Section 3 hereof.

7.19.
“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, institution, public benefit corporation, entity or government
instrumentality, division, agency, body or department.

7.20.
“Plan Administrator” means Exelon’s Vice President, Corporate Compensation or,
in the event the person holding such position as of a Change Date ceases to hold
such position during the succeeding 24 months, a person appointed by the
majority of the member of the board of directors who were directors of Exelon
immediately prior to the Change Date.

7.21.
“Restrictive Covenants” has the meaning set forth in Section 3 hereof.

7.22.
“Section” means, unless the context otherwise requires, a section of this Plan.

7.23.
“Senior Executive Management” means (a) Exelon’s Chief Executive Officer and
each Senior Vice President or above of Exelon who reports directly to Exelon’s
Chief Executive Officer and/or who is Exelon’s Chief Financial, Human Resources
or Legal Officer, and (b) any other Executive who was a member of Senior
Executive Management as of December 31, 2019 (as defined in the Plan as of such
date).

7.24.
“Separation Agreement” has the meaning set forth in Section 3 hereof.

7.25.
“SERP” means the non-qualified supplemental defined benefit pension plan of the
Company, if any, in which an Executive actively participates as of his or her
Termination Date.

7.26.
“Severance Period” means the period during which Base Salary and Target
Incentive is payable to a Participant, based on his or her level of seniority
and period of continuous service with the Company immediately preceding the
Termination Date, as set forth below.

(a)
For purposes of Section 4 hereof, the Severance Period with respect to:

(i)
Senior Executive Management shall be 24 months (18 months if less than 2
continuous years of service; 12 months if less than one continuous year of
service);

(ii)
any other Senior Vice President or above of Exelon or a Chief Executive Officer
of a Company other than Exelon shall be 18 months (12 months if less than 2
continuous years of service; 6 months if less than 1 continuous year of
service); and

(iii)
any other Executive shall be 15 months (12 months if less than 2 continuous
years of service; 6 months if less than 1 continuous year of service).





--------------------------------------------------------------------------------




(b)
For purposes of Section 5 (i.e., Change in Control) hereof, the Severance Period
with respect to:

(i)
Senior Executive Management shall be 2.99 years;

(ii)
any other Senior Vice President or above of Exelon or a Chief Executive Officer
of a Company other than Exelon shall be 24 months;

(iii)
a Senior Vice President or above of a Company other than Exelon shall be 18
months; and

(iv)
any other Executive shall be 15 months.



7.27.
“Specified Employee” means a “specified employee” within the meaning of Section
409A of the Code.

7.28.
“Target Incentive” means an amount equal to the percentage of the Participant’s
Base Salary (if any) to which he or she would have been entitled immediately
prior to such date under the Annual Incentive Award Plan for the year in which
the Termination Date occurs if the Participant were employed for the entire year
and the performance goals established pursuant to such plan were achieved at the
100% (target) level.

7.29.
“Termination Date” means the effective date of an eligible Executive’s
Termination of Employment with the Company, which shall be the date on which
such Executive has a “separation from service,” within the meaning of Section
409A of the Code; provided, however, that if the Executive terminates his or her
employment for Good Reason, the Termination Date shall not be earlier than the
thirtieth day following the Company’s receipt of such Executive’s Notice of
Termination, unless the Plan Administrator consents in writing to an earlier
Termination Date.

7.30.
“Termination of Employment” means:

(a)
a termination of an eligible Executive’s employment by the Company for reasons
other than for Cause or disability; or

(b)
a resignation by an eligible Executive for Good Reason.

The following shall not constitute a Termination of Employment for purposes of
the Plan: (i) a termination of employment for Cause, (ii) an Executive’s
resignation for any reason other than for Good Reason, (iii) the cessation of an
Executive’s employment with the Company or any Affiliate due to death or
disability (as determined by the Plan Administrator in good faith), or (iv) the
cessation of an Executive’s employment with the Company or any subsidiary
thereof as the result of the sale, spin-off or other divestiture of a plant,
division, business unit or subsidiary or a merger or other business combination
followed by employment or reemployment with the purchaser or successor in
interest to the Executive’s employer with regard to such plant, division,
business unit or subsidiary,




--------------------------------------------------------------------------------




or an offer of employment by such purchaser or successor in interest on terms
and conditions substantially comparable in the aggregate (as determined by the
Plan Administrator in its sole discretion) to the terms and conditions of the
Executive’s employment with the Company or its subsidiary immediately prior to
such transaction.
7.31    “Waiver and Release” has the meaning set forth in Section 3 hereof.
8.
FUNDING

The Plan is an unfunded employee welfare benefit plan maintained for the purpose
of providing severance benefits to a select group of management or highly
compensated employees. Nothing in the Plan shall be interpreted as requiring the
Company to set aside any of its assets for the purpose of funding its
obligations under the Plan. No person entitled to benefits under the Plan shall
have any right, title or claim in or to any specific assets of the Company, but
shall have the right only as a general creditor to receive benefits from the
Company on the terms and conditions provided in the Plan.
9.
ADMINISTRATION OF THE PLAN

The Plan shall be administered on a day-to-day basis by the Plan Administrator.
The Plan Administrator has the sole and absolute power and authority to
interpret and apply the provisions of this Plan to a particular circumstance,
make all factual and legal determinations, construe uncertain or disputed terms
and make eligibility and benefit determinations in such manner and to such
extent as the Plan Administrator, in his or her sole discretion may determine.
Benefits under the Plan will be paid only if the Plan Administrator, in his or
her discretion, determines that an individual is entitled to them; provided,
however, that any dispute after the claims procedure under Section 10 has been
exhausted regarding whether an Executive’s termination of employment for
purposes of Section 5 is based on either Good Reason or Cause may, at the
election of the Executive, be submitted to binding arbitration pursuant to
Section 11.
The Plan Administrator may promulgate any rules and regulations it deems
necessary to carry out the purposes of the Plan or to interpret the terms and
conditions of the Plan; provided, however, that no rule, regulation or
interpretation shall be contrary to the provisions of the Plan. The rules,
regulations and interpretations made by the Plan Administrator shall, where
appropriate, be applied on a consistent basis with respect to similarly situated
Executives, and shall be final and binding on any Executive or former Executive
and any successor in interest.
The Plan Administrator may delegate any administrative duties, including,
without limitation, duties with respect to the processing, review,
investigation, approval and payment of severance pay and provision of severance
benefits, to designated individuals or committees. The Plan Administrator may
amend any Participant’s Separation Agreement to the extent the Plan
Administrator determines it is reasonably necessary or appropriate to do so to
comply with section 409A of the Code.
10.
CLAIMS PROCEDURE

The Plan Administrator shall determine the status of an individual as an
Executive and the eligibility and rights of any Executive or former Executive as
a Participant to any severance




--------------------------------------------------------------------------------




pay or benefits hereunder. Any Executive or former Executive who believes that
he or she is entitled to receive severance pay or benefits under the Plan,
including severance pay or benefits other than those initially determined by the
Plan Administrator, may file a claim in writing with the Plan Administrator.
Within 90 days after the receipt of the claim the Plan Administrator shall
either allow or deny the claim in writing, unless special circumstances require
an extension of time for processing, in which case a decision shall be rendered
as soon as practicable, but not later than 180 days after receipt of a request
for review.
A claimant whose claim is denied (or his or her duly authorized representative)
may, within 60 days after receipt of the denial of his or her claim, request a
review upon written application to Exelon’s Chief Human Resources Officer or
other officer designated by Exelon and specified in the claim denial; review
(without charge) relevant documents; and submit written comments, documents,
records and other information relating to the claim.
The Chief Human Resources Officer or other designated officer shall notify the
claimant of his or her decision on review within 60 days after receipt of a
request for review unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible, but
not later than 120 days after receipt of a request for review. Notice of the
decision on review shall be in writing. The officer’s decision on review shall
be final and binding on any claimant or any successor in interest.
In reviewing a claim or an appeal of a claim denial, the Plan Administrator and
the Chief Human Resources Officer or other officer designated by Exelon shall
have all of the powers and authority granted to the Plan Administrator pursuant
to Section 9.
11.
STATUTE OF LIMITATIONS; ARBITRATION

No Executive (or representative thereof) may bring any legal or equitable action
to recover benefits under the Plan until he or she has exhausted the internal
claims and appeals process described above. Any such action must be commenced no
later than the first anniversary of a final decision on a claim for benefits (or
such earlier date provided in any applicable statute of limitations). Any such
action shall be brought exclusively in the federal courts in the Northern
District of Illinois, provided that any dispute, controversy or claim between
the parties hereto concerning whether an Executive’s termination of employment
for purposes of Section 5 is based on either Good Reason or Cause may, at the
election of the Executive, be settled by binding arbitration in Chicago,
Illinois, before an impartial arbitrator pursuant to the rules and regulations
of the American Arbitration Association (“AAA”) pertaining to the arbitration of
commercial disputes. The costs and fees of the arbitrator shall be borne equally
by the parties, regardless of the result of the arbitration. Notwithstanding
anything to the contrary contained in this Section or elsewhere in this Plan,
any party may seek relief in the form of specific performance, injunctive or
other equitable relief in order to enforce the decision of the arbitrator, and
the Company may seek injunctive relief to enforce the above-referenced statutes
of limitations.
12.
AMENDMENT OR TERMINATION OF PLAN

The Compensation and Leadership Development Committee of Exelon’s Board of
Directors (or its delegate) may amend, modify or terminate the Plan at any time,
and Exelon’s




--------------------------------------------------------------------------------




Chief Human Resources Officer may amend the Plan with respect to matters other
than eligibility and severance levels of executive officers at any time;
provided, however, that no amendment, modification or termination shall deprive
any Participant of any payment or benefit that the Plan Administrator previously
has determined is payable under the Plan. Notwithstanding the foregoing, no
amendment or termination that reduces the severance payments or materially
adversely affects any Participant’s other benefits under Section 5 shall become
effective as to such Participant during the 24-month period following a Change
Date unless such Participant consents to such termination or amendment. Any
purported Plan termination or amendment in violation of this Section 12 shall be
void and of no effect.
13.
MISCELLANEOUS

13.1.
Limitation on Rights. Participation in the Plan is limited to the individuals
described in Sections 2 and 3, and the benefits under the Plan shall not be
payable with respect to any voluntary or involuntary termination of employment
that is not a Termination of Employment.

13.2.
Offset; No Mitigation.

(a)
To the extent permitted by Section 409A of the Code, the amount of a
Participant’s payments under Section 4 of this Plan may be reduced to the extent
necessary to defray amounts owed by the Participant due to unused expense
account balances, overpayment of salary, awards or bonuses, advances or loans.

(b)
A Participant shall not have any duty to mitigate the amounts payable by the
Company under this Plan by seeking new employment following termination. Except
as specifically otherwise provided in this Plan, all amounts payable pursuant to
this Plan shall be paid without reduction regardless of any amounts of salary,
compensation or other amounts which may be paid or payable to the Executive as
the result of the Executive’s employment by another, unaffiliated employer.

13.3.
Indemnification. Each Participant shall be indemnified and held harmless by the
Company to the greatest extent permitted under applicable law and the Company’s
by-laws (as in effect immediately preceding the Change Date with respect to a
termination pursuant to Section 5) if such Participant was, is, or is threatened
to be, made a party to any pending, completed or threatened action, suit,
arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding brought by a third party whether
civil, criminal, administrative or investigative, and whether formal or
informal, by reason of the fact that such Participant is or was, or had agreed
to become, a director, officer, employee, agent, or fiduciary of the Company or
any other entity which such Participant is or was serving at the request of the
Company (“Proceeding”), against all expenses (including all reasonable
attorneys’ fees) and all claims, damages, liabilities and losses incurred or
suffered by such Participant or to which such Participant may become subject for
any reason; provided, that the Participant provides the Plan Administrator
written notice of any such Proceeding promptly after receipt and such that





--------------------------------------------------------------------------------




the Company’s ability to defend shall not be prejudiced in any fashion and the
Company shall have the right to direct the defense, approve any settlement and
shall not be required to indemnify the Participant in connection with any
proceeding initiated by the Participant, including a counterclaim or crossclaim.
13.4.
Severability. If any one or more Sections, subsections or other portions of this
Plan are declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not serve to invalidate any
Section, subsection or other portion not so declared to be unlawful or invalid.
Any Section, subsection or other portion so declared to be unlawful or invalid
shall be construed so as to effectuate the terms of such Section, subsection or
other portion to the fullest extent possible while remaining lawful and valid.
Notwithstanding the foregoing, in the event a determination is made that the
Restrictive Covenants are invalid or unenforceable in whole or in part, then the
Separation Agreement with respect to the Participant subject to such
determination shall be void and the Company shall have no obligation to provide
benefits under this Plan to such Participant.

13.5.
Governing Law. The Plan shall be construed and enforced in accordance with the
applicable provisions of ERISA and Section 409A of the Code.

13.6.
No Right to Continued Employment. Nothing in this Plan shall guarantee the right
of a Participant to continue in employment, and the Company retains the right to
terminate a Participant’s employment at any time for any reason or for no
reason.

13.7.
Successors and Assigns. This Plan shall be binding upon and inure to the benefit
of Exelon and its successors and assigns and shall be binding upon and inure to
the benefit of a Participant and his or her legal representatives, heirs and
legatees. No rights, obligations or liabilities of a Participant hereunder shall
be assignable without the Plan Administrator’s prior written consent. In the
event of the death of a Participant prior to receipt of severance pay or
benefits to which he or she is entitled hereunder (and, with respect to benefits
under Section 4 or Section 5, after he or she has signed the Waiver and
Release), the severance pay described in Section 4.1 or 5.1, as applicable,
shall be paid to his or her estate, and the Participant’s dependents who are
covered under any health care plans maintained by the Company shall be entitled
to continued rights under Section 4.4 or Section 5.5, as applicable; provided
that the estate or other successor of the Participant has not revoked such
Waiver and Release.

13.8.
Notices. All notices and other communications under this Plan shall be in
writing and delivered by hand, by nationally recognized delivery service that
promises overnight delivery, or by first-class registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

(a)
If to a Participant, to such Participant at his most recent home address on file
with the Company;

(b)
If to the Company, to the Plan Administrator;





--------------------------------------------------------------------------------




(c)
or to such other address as either party shall have furnished to the other in
writing. Notice and communications shall be effective upon notice of delivery to
the addressee.

13.9.
Tax Withholding. The Company may withhold from any amounts payable under this
Plan or otherwise payable to a Participant or beneficiary any federal, state,
city and other taxes the Company determines to be appropriate under applicable
law and may report all such amounts payable to such authority in accordance with
any applicable law or regulation.

13.10.
Section 409A and Changes to Law.

(a)
It is the intention of the Company that the provisions of this Plan comply with
Section 409A of the Code, and all provisions of this Plan shall be construed and
interpreted in a manner consistent with Section 409A of the Code. The Company
shall administer and operate this Plan in compliance with Section 409A of the
Code and any rules, regulations or other guidance promulgated thereunder as in
effect from time to time and in the event that the Company determines that any
provision of this Plan does not comply with Section 409A of the Code or any such
rules, regulations or guidance and that as a result any Participant may become
subject to a tax under Section 409A of the Code, notwithstanding Section 12, the
Company shall have the discretion to amend or modify such provision to avoid the
application of such tax, and in no event shall any Participant’s consent be
required for such amendment or modification. Notwithstanding any provision of
this Plan to the contrary, each Participant shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may arise in
connection with amounts payable pursuant to this Plan (including any taxes
arising under Section 409A of the Code), and the Company not shall have any
obligation to indemnify or otherwise hold such Participant harmless from any or
all of such taxes.

(b)
In the event that the Company determines that any provision of this Plan
violates, or would result in any material liability (other than liabilities for
the severance benefits) to the Company, under any law, regulation, rule or
similar authority of any governmental agency the Company shall be entitled,
notwithstanding Section 12, to amend or modify such provision as the Company
determines in its discretion to be necessary or desirable to avoid such
violation or liability, and in no event shall any Participant’s consent be
required for such amendment or modification.

(c)
The payments under this Plan are designated as separate payments for purposes of
the short-term deferral rule under Treasury Regulation Section 1.409A-1(b)(4),
the exemption for involuntary terminations under separation pay plans under
Treasury Regulation Section 1.409A 1(b)(9)(iii), and the exemption for medical
expense reimbursements under Treasury Regulation Section 1.409A 1(b)(9)(v)(B).
As a result, (A)





--------------------------------------------------------------------------------




payments that are made on or before the 15th day of the third month of the
calendar year following the year that includes the Participant’s Termination
Date, (B) any additional payments that are made on or before the last day of the
second calendar year following the year of the Participant’s Termination Date
and do not exceed the lesser of two times the Participant’s annual rate of pay
in the year prior to his termination or two times the limit under Section
401(a)(17) of the Code then in effect, and (C) continued medical expense
reimbursements during the applicable COBRA period, are exempt from the
requirements of Section 409A of the Code.
(d)
To the extent any amounts under this Plan are payable by reference to a
Participant’s Termination of Employment, such term and similar terms shall be
deemed to refer to such Participant’s “separation from service,” within the
meaning of Section 409A of the Code. Notwithstanding any other provision in this
Plan, to the extent any payments hereunder constitute “nonqualified deferred
compensation,” within the meaning of Section 409A of the Code (a “Section 409A
Payment”), and the Participant is a specified employee, within the meaning of
Treasury Regulation Section 1.409A 1(i), as determined by the Company in
accordance with any method permitted under Section 409A of the Code, as of the
date of the Participant’s separation from service, each such Section 409A
Payment that is payable upon such Participant’s separation from service and
would have been paid prior to the six-month anniversary of such Participant’s
separation from service, shall be delayed until the earlier to occur of (i) the
six-month anniversary of Participant’s separation from service and (ii) the date
of Participant’s death. Further, to the extent that any amount is a Section 409A
Payment and such payment is conditioned upon Participant’s execution of a
release and which is to be paid or provided during a designated period that
begins in one taxable year and ends in a second taxable year, then such Section
409A Payment shall be paid or provided in the later of the two taxable years.

(e)
Any reimbursements payable to a Participant pursuant to this Plan or otherwise
shall be paid to such Participant in no event later than the last day of the
calendar year following the calendar year in which such Participant incurred the
reimbursable expense. Any amount of expenses eligible for reimbursement, or
in-kind benefit provided, during a calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefit to be provided, during
any other calendar year. The right to any reimbursement or in-kind benefit
pursuant to this Plan shall not be subject to liquidation or exchange for any
other benefit. Any tax gross-up payment payable to a Participant, whether under
this Plan or otherwise, shall be paid to the Participant or to the applicable
taxing authorities on the Participant’s behalf as soon as practicable after the
related taxes are due, but in any event not later than the last day of the
calendar year





--------------------------------------------------------------------------------




following the calendar year in which the related taxes are remitted to the
taxing authorities




EXELON CORPORATION


By:    _______________________________
Senior Vice President and
Chief Human Resources Officer




